Defendants moved pursuant to CPLR 5015 (a) (1) to vacate the order striking their answer. A party seeking such relief must establish a reasonable excuse for its underlying default as well as a meritorious defense (see Ogen v Nordstrom, 85 AD3d 552 [2011]). Defendants’ purported showing of a meritorious defense was insufficient because it was based on the affirmation of an attorney who had no personal knowledge of the facts alleged (see Thelen LLP v Omni Contr. Co., Inc., 79 AD3d 605, 606 [2010], lv denied 17 NY3d 713 [2011]). Concur — Saxe, J.E, Sweeny, Acosta and DeGrasse, JJ.